DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is responsive to Applicant's amendment filed on 16 June 2022.  Applicant’s amendment on 16 June 2022 amended Claim 8.  Currently Claims 1-20 are pending and have been examined.  The Examiner notes that with respect to 101 the Examiner identified the claims to be eligible with respect to the Alice Court decision in the Office Action filed 16 March 2022, and additionally the 101 rejection with respect to medium has been withdrawn based on the amendment filed 16 June 2022.  

Response to Arguments

Applicant's arguments filed 16 June 2022 have been fully considered but they are not persuasive.

The Applicant argues on pages 17-19 that “Zolotow does no teach a digital twin marketplace as is recited in the claim 1, 8, and 15… Marketplace in this sense does not refer to a digital twin marketplace, nor does it teach a marketplace… the term marketplace is Zolotow much different than the term digital market twin marketplace in claims 1, 8, and 15”. 
The Examiner respectfully disagrees.
In response to the arguments the Examiner first points out that upon review of the specification the a digital twin is a virtual or physical object and a marketplace is described as a system that connects manufactures and content providers of assets and owner assets allowing for the review and purchase of twin resources.  Additionally, the current application is significantly concerned with the compatibility of the digital twin resources.  With respect to the Zolotow reference in the paragraph three it states that it is creating a digital twin that represents a computing infrastructure including microcode versions that present components in the computing infrastructure.  This computing infrastructure that presents components is viewed as the same as the applications digital twin that provides a virtual or physical object.  As stated above the marketplace provides the connection of manufactures and content provider of assets allowing for the review and purchase (i.e. deploy), and Zolotow provides a database that is viewed to provide the same services.  Specifically, Zolotow provides a database that contains a plurality of upgrades, version updates and information regarding the upgrades and versions, which can be deployed based on the need of the user (i.e. customer).  This is viewed as the same because in the instant application is viewed to provide a particular asset for review and making it available to customers.  Zolotow is viewed to provide in paragraph five provides a database a plurality of upgrades (i.e. virtual objects) made available for use.  Finally, the instant application is titled and consistently notes in the specification that it verifies the compatibility of the twin resources as part of the twin marketplace.  Again, Zolotow in paragraph thirty notes systematically testing the compatibility of the digital twins to ensure updates and impacts on the computing infrastructure, which is viewed as verifying the compatibility of the twin resources as claimed in the instant application.  It is therefore viewed that Zolotow teaches a way to review assets, a databases that stores the assets and compatibility check as claimed in the instant application.  The rejection is therefore maintained.

The remaining Applicant's arguments filed 16 June 2022 have been fully considered but they are moot as the 101 rejection has been withdrawn based on the amendment to the claims.

Claim Rejections - 35 USC § 103
	
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zolotow et al. (U.S. Patent Publication 2020/0174769 A1) (hereafter Zolotow) in view of Chao et al. (U.S. Patent Publication 2018/0357334 A1) (hereafter Chao).

	Referring to Claim 1, Zolotow teaches a method, the method comprising:

receiving, by one or more computer processors, a set of standards to be used in a compatibility verification of one or more digital twin resources (see; par. [0030]-[0033] of Zolotow teaches a compatibility evaluation of digital twin resources in light of conditions (i.e. standards)).

analyzing, by one or more computer processors, a first digital twin resource added to a digital twin marketplace (see; par. [0030] of Zolotow teaches the analysis of compatibility to determine if an update should be deployed, including par. [0087] utilizing a marketplace).

responsive to determining that the first digital twin resource is not compatible with at least one standard in the set of standards based on the analysis, displaying, by one or more computer processors, a non-compatibility badge associated with the first digital twin resource in a generated user interface associated with the digital twin marketplace (see; par. [0030]-[0033] of Zolotow teaches determining incompatibility and add to a matrix (i.e. badge or identify whether there is incompatibility)).

Zolotow does not explicitly disclose the following limitation, however,

Chao teaches non-compatibility badge non-compatibility badge (see; par. [0111] of Chao teaches the identifying of incompatibility (i.e. badge, as in the act of identifying the incompatible items is seen as tagging or badging the resource)).

The Examiner notes that Zolotow teaches similar to the instant application teaches cognitive microcode simulation, planning and risk assessment.  Specifically, Zolotow discloses the digital twins representing microcode version present in components and determining compatibility of different resources it is therefore viewed as analogous art in the same field of endeavor. Additionally, Chao teaches discovery of relationships in a scalable industrial analytics including determining twin resources and as it is comparable in certain respects to Zolotow which cognitive microcode simulation, planning and risk assessment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Zolotow discloses the digital twins representing microcode version present in components and determining compatibility of different. However, Zolotow fails to disclose non-compatibility badge non-compatibility badge.

Chao discloses non-compatibility badge non-compatibility badge.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Zolotow the non-compatibility badge non-compatibility badge as taught by Chao since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Zolotow and Chao teach the collecting and analysis of data in order to determine information regarding digital twins and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 2, see discussion of claim 1 above, while Zolotow in view of Chao teaches the method above, Zolotow further discloses a method having the limitations of.

responsive to determining that the first digital twin resource is compatible with at least one standard in the set of standards based on the analysis, displaying, by one or more computer processors, a compatibility badge associated with the first digital twin resource in the generated user interface associated with the digital twin marketplace (see; par. [0030]-[0033] of Zolotow teaches determining incompatibility of digital twins and as part of the determination digital twin in light of conditions (i.e. standards) and additionally determining incompatibility adds the resource to a matrix (i.e. identification of status)).

transmitting, by one or more computer processors, a first status to an owner of the first digital twin resource which indicates that the first digital twin resource was assigned the compatibility badge (see; par. [0044]0[0045] of Zolotow teaches outputting the status of the digital twin, [0030]-[0033] additionally determining incompatibility adds the resource to a matrix (i.e. identification of status)).

Zolotow does not explicitly disclose the following limitation, however,

Chao teaches non-compatibility badge non-compatibility badge (see; par. [0111] of Chao teaches the identifying of incompatibility (i.e. badge, as in the act of identifying the incompatible items is seen as tagging or badging the resource)).

The Examiner notes that Zolotow teaches similar to the instant application teaches cognitive microcode simulation, planning and risk assessment.  Specifically, Zolotow discloses the digital twins representing microcode version present in components and determining compatibility of different resources it is therefore viewed as analogous art in the same field of endeavor. Additionally, Chao teaches discovery of relationships in a scalable industrial analytics including determining twin resources and as it is comparable in certain respects to Zolotow which cognitive microcode simulation, planning and risk assessment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Zolotow discloses the digital twins representing microcode version present in components and determining compatibility of different. However, Zolotow fails to disclose non-compatibility badge non-compatibility badge.

Chao discloses non-compatibility badge non-compatibility badge.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Zolotow the non-compatibility badge non-compatibility badge as taught by Chao since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Zolotow and Chao teach the collecting and analysis of data in order to determine information regarding digital twins and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 8, Zolotow in view of Chao teaches a computer program product.  Claim 8 recites the same or similar limitations as those addressed above in claim 1, Claim 8 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exception.

one or more computer readable storage media (see; par. [0049]-[0050] of Zolotow teaches a storage medium).

program instructions stored on the one or more computer readable storage media, the program instructions comprising (see; par. [0049]-[0050] of Zolotow teaches a storage medium).


	Referring to Claim 9, see discussion of claim 8 above, while Zolotow in view of Chao teaches the computer program product above Claim 9 recites the same or similar limitations as those addressed above in claim 2, Claim 9 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 15, Zolotow in view of Chao teaches a system.  Claim 15 recites the same or similar limitations as those addressed above in claim 1, Claim 15 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exception.

One or more computer processors (see; par. [0049]-[0050] of Zolotow teaches a storage medium and processors).

One or more computer readable storage media (see; par. [0049]-[0050] of Zolotow teaches a storage medium).


	Referring to Claim 16, see discussion of claim 15 above, while Zolotow in view of Chao teaches the system above Claim 16 recites the same or similar limitations as those addressed above in claim 2, Claim 16 is therefore rejected for the same or similar limitations as set forth above in claim 2.


Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zolotow et al. (U.S. Patent Publication 2020/0174769 A1) (hereafter Zolotow) in view of Chao et al. (U.S. Patent Publication 2018/0357334 A1) (hereafter Chao) in further view of Subramaniam et al. (U.S. Patent Publication 2016/0259804 A1) (hereafter Subramaniam).

	Referring to Claim 3, see discussion of claim 1 above, while Zolotow in view of Chao teaches the method above, Zolotow further discloses a method having the limitations of.

indicates that the first digital twin resource is not compatible with at least one standard in the received set of standards (see; par. [0030]-[0033] of adding after the resource is not compatible based on defined conditions (i.e. standard), additionally determining incompatibility adds the resource to a matrix (i.e. identification of status)).

Zolotow does not explicitly disclose the following limitation, however,

Chao teaches non-compatibility badge non-compatibility badge (see; par. [0111] of Chao teaches the identifying of incompatibility (i.e. badge, as in the act of identifying the incompatible items is seen as tagging or badging the resource)).

The Examiner notes that Zolotow teaches similar to the instant application teaches cognitive microcode simulation, planning and risk assessment.  Specifically, Zolotow discloses the digital twins representing microcode version present in components and determining compatibility of different resources it is therefore viewed as analogous art in the same field of endeavor. Additionally, Chao teaches discovery of relationships in a scalable industrial analytics including determining twin resources and as it is comparable in certain respects to Zolotow which cognitive microcode simulation, planning and risk assessment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Zolotow discloses the digital twins representing microcode version present in components and determining compatibility of different. However, Zolotow fails to disclose non-compatibility badge non-compatibility badge.

Chao discloses non-compatibility badge non-compatibility badge.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Zolotow the non-compatibility badge non-compatibility badge as taught by Chao since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Zolotow and Chao teach the collecting and analysis of data in order to determine information regarding digital twins and they do not contradict or diminish the other alone or when combined.

Zolotow in view of Chao does not explicitly disclose the following limitations, however,

Subramaniam teaches may include a listing of non-compatible standards from the received set of standards which is displayed in the generated user interface when a user hovers a mouse cursor over the non-compatibility badge (see; par. [0006] of Subramaniam teaches listing or tagging of incompatible resources based on application identifier tags (i.e. hover), par. [0045] displayed on a display), and
may act as a hyperlink that when clicked by the user, opens a new page in the generated user interface in which the listing of non-compatible standards are displayed to the user (see; par. [0042] of Subramaniam teaches a new display window providing a list of tagged items (i.e. clicked like a hyperlink), and includes par. [0006] including information about incompatible resources).

The Examiner notes that Zolotow teaches similar to the instant application teaches cognitive microcode simulation, planning and risk assessment.  Specifically, Zolotow discloses the digital twins representing microcode version present in components and determining compatibility of different resources it is therefore viewed as analogous art in the same field of endeavor. Additionally, Chao teaches discovery of relationships in a scalable industrial analytics including determining twin resources and as it is comparable in certain respects to Zolotow which cognitive microcode simulation, planning and risk assessment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Subramaniam teaches software discovery using application ID tags including digital twin resources and as it is comparable in certain respects to Zolotow and Chao which cognitive microcode simulation, planning and risk assessment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Zolotow and Chao discloses the digital twins representing microcode version present in components and determining compatibility of different. However, Zolotow and Chao fails to disclose may include a listing of non-compatible standards from the received set of standards which is displayed in the generated user interface when a user hovers a mouse cursor over the non-compatibility badge, and may act as a hyperlink that when clicked by the user, opens a new page in the generated user interface in which the listing of non-compatible standards are displayed to the user.

Subramaniam discloses may include a listing of non-compatible standards from the received set of standards which is displayed in the generated user interface when a user hovers a mouse cursor over the non-compatibility badge, and may act as a hyperlink that when clicked by the user, opens a new page in the generated user interface in which the listing of non-compatible standards are displayed to the user.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Zolotow and Chao may include a listing of non-compatible standards from the received set of standards which is displayed in the generated user interface when a user hovers a mouse cursor over the non-compatibility badge, and may act as a hyperlink that when clicked by the user, opens a new page in the generated user interface in which the listing of non-compatible standards are displayed to the user as taught by Subramaniam since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Zolotow, Chao, and Subramaniam teach the collecting and analysis of data in order to determine information regarding digital twins and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 10, see discussion of claim 8 above, while Zolotow in view of Chao teaches the computer program product above Claim 10 recites the same or similar limitations as those addressed above in claim 3, Claim 10 is therefore rejected for the same or similar limitations as set forth above in claim 3.

	Referring to Claim 17, see discussion of claim 15 above, while Zolotow in view of Chao teaches the system above Claim 17 recites the same or similar limitations as those addressed above in claim 3, Claim 17 is therefore rejected for the same or similar limitations as set forth above in claim 3.


Claims 4-7, 11-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zolotow et al. (U.S. Patent Publication 2020/0174769 A1) (hereafter Zolotow) in view of Chao et al. (U.S. Patent Publication 2018/0357334 A1) (hereafter Chao) in further view of Schmelig et al. (U.S. Patent Publication 2020/0342672 A1) (hereafter Schmelig).

	Referring to Claim 4, see discussion of claim 1 above, while Zolotow in view of Chao teaches the method above, Zolotow in view of Chao does not explicitly disclose a method having the limitations of, however,

Schmelig teaches responsive to displaying the non-compatibility badge, determining, by one or more computer processors, whether an issue which causes the first digital twin resource to be incompatible with at least one standard in the set of standards is a correctable issue (see; par. [0148]-[0149] of Schmelig teaches displaying information regarding resources including digital twin resources, based on par. [0062]-[0067] determining a compatibility using the par. [0148] digital twin information, where part of the determination if corrections is required), and
responsive to determining that the issue which causes the first digital twin resource to be incompatible with at least one standard in the set of standards is a correctable issue, correcting, by one or more computer processors, the issue automatically (see; par. [0062]-[0067] of Schmelig teaches based on the determining, par. [0087]  reporting a corrected operating status (i.e. automatically fixed))

The Examiner notes that Zolotow teaches similar to the instant application teaches cognitive microcode simulation, planning and risk assessment.  Specifically, Zolotow discloses the digital twins representing microcode version present in components and determining compatibility of different resources it is therefore viewed as analogous art in the same field of endeavor. Additionally, Chao teaches discovery of relationships in a scalable industrial analytics including determining twin resources and as it is comparable in certain respects to Zolotow which cognitive microcode simulation, planning and risk assessment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Schmelig teaches virtually configuring a piece of equipment, computer program product and corresponding augmented reality and as it is comparable in certain respects to Zolotow and Chao which cognitive microcode simulation, planning and risk assessment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Zolotow and Chao discloses the digital twins representing microcode version present in components and determining compatibility of different. However, Zolotow and Chao fails to disclose responsive to displaying the non-compatibility badge, determining, by one or more computer processors, whether an issue which causes the first digital twin resource to be incompatible with at least one standard in the set of standards is a correctable issue, and responsive to determining that the issue which causes the first digital twin resource to be incompatible with at least one standard in the set of standards is a correctable issue, correcting, by one or more computer processors, the issue automatically.

Schmelig discloses responsive to displaying the non-compatibility badge, determining, by one or more computer processors, whether an issue which causes the first digital twin resource to be incompatible with at least one standard in the set of standards is a correctable issue, and responsive to determining that the issue which causes the first digital twin resource to be incompatible with at least one standard in the set of standards is a correctable issue, correcting, by one or more computer processors, the issue automatically.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Zolotow and Chao responsive to displaying the non-compatibility badge, determining, by one or more computer processors, whether an issue which causes the first digital twin resource to be incompatible with at least one standard in the set of standards is a correctable issue, and responsive to determining that the issue which causes the first digital twin resource to be incompatible with at least one standard in the set of standards is a correctable issue, correcting, by one or more computer processors, the issue automatically as taught by Schmelig since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Zolotow, Chao, and Schmelig teach the collecting and analysis of data in order to determine information regarding digital twins and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 5, see discussion of claim 4 above, while Zolotow in view of Chao in view of Schmelig teaches the method above, Zolotow does not explicitly disclose a method having the limitations of. However,

Chao teaches non-compatibility badge non-compatibility badge (see; par. [0111] of Chao teaches the identifying of incompatibility (i.e. badge, as in the act of identifying the incompatible items is seen as tagging or badging the resource)).

The Examiner notes that Zolotow teaches similar to the instant application teaches cognitive microcode simulation, planning and risk assessment.  Specifically, Zolotow discloses the digital twins representing microcode version present in components and determining compatibility of different resources it is therefore viewed as analogous art in the same field of endeavor. Additionally, Chao teaches discovery of relationships in a scalable industrial analytics including determining twin resources and as it is comparable in certain respects to Zolotow which cognitive microcode simulation, planning and risk assessment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Zolotow discloses the digital twins representing microcode version present in components and determining compatibility of different. However, Zolotow fails to disclose non-compatibility badge non-compatibility badge.

Chao discloses non-compatibility badge non-compatibility badge.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Zolotow the non-compatibility badge non-compatibility badge as taught by Chao since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Zolotow and Chao teach the collecting and analysis of data in order to determine information regarding digital twins and they do not contradict or diminish the other alone or when combined.

Zolotow in view of Chao does not explicitly disclose the following limitation, however,

Schmelig teaches responsive to determining that the issue which causes the first digital twin resource to be incompatible with at least one standard in the set of standards is not a correctable issue, transmitting, by one or more computer processors, a second status to an owner of the first digital twin resource which indicates that the first digital twin resource is assigned the non- compatibility badge and the issue causing the first digital twin resource to be incompatible with the at least one standard in the set of standards cannot be automatically corrected (see; par. [0148] of Schmelig teaches determining if maintenance/repair or inspection is required (i.e. not out auto corrected), par. [0062]-[0067] based on the determining of compatibility based on standards, par. [0087] reporting a the determination of compatibility (i.e. if not corrected)).

The Examiner notes that Zolotow teaches similar to the instant application teaches cognitive microcode simulation, planning and risk assessment.  Specifically, Zolotow discloses the digital twins representing microcode version present in components and determining compatibility of different resources it is therefore viewed as analogous art in the same field of endeavor. Additionally, Chao teaches discovery of relationships in a scalable industrial analytics including determining twin resources and as it is comparable in certain respects to Zolotow which cognitive microcode simulation, planning and risk assessment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Schmelig teaches virtually configuring a piece of equipment, computer program product and corresponding augmented reality and as it is comparable in certain respects to Zolotow and Chao which cognitive microcode simulation, planning and risk assessment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Zolotow and Chao discloses the digital twins representing microcode version present in components and determining compatibility of different. However, Zolotow and Chao fails to disclose responsive to determining that the issue which causes the first digital twin resource to be incompatible with at least one standard in the set of standards is not a correctable issue, transmitting, by one or more computer processors, a second status to an owner of the first digital twin resource which indicates that the first digital twin resource is assigned the non- compatibility badge and the issue causing the first digital twin resource to be incompatible with the at least one standard in the set of standards cannot be automatically corrected.

Schmelig discloses responsive to determining that the issue which causes the first digital twin resource to be incompatible with at least one standard in the set of standards is not a correctable issue, transmitting, by one or more computer processors, a second status to an owner of the first digital twin resource which indicates that the first digital twin resource is assigned the non- compatibility badge and the issue causing the first digital twin resource to be incompatible with the at least one standard in the set of standards cannot be automatically corrected.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Zolotow and Chao responsive to determining that the issue which causes the first digital twin resource to be incompatible with at least one standard in the set of standards is not a correctable issue, transmitting, by one or more computer processors, a second status to an owner of the first digital twin resource which indicates that the first digital twin resource is assigned the non- compatibility badge and the issue causing the first digital twin resource to be incompatible with the at least one standard in the set of standards cannot be automatically corrected as taught by Schmelig since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Zolotow, Chao, and Schmelig teach the collecting and analysis of data in order to determine information regarding digital twins and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 6, see discussion of claim 4 above, while Zolotow in view of Chao in view of Schmelig teaches the method above, Zolotow does not explicitly disclose a method having the limitations of. however,

Chao teaches updating, by one or more computer processors, the non-compatibility badge to the compatibility badge (see; par. [0111] of Chao teaches identify automatically compatibility, and identifying of incompatibility (i.e. badge, as in the act of identifying the incompatible items is seen as tagging or badging the resource)).

The Examiner notes that Zolotow teaches similar to the instant application teaches cognitive microcode simulation, planning and risk assessment.  Specifically, Zolotow discloses the digital twins representing microcode version present in components and determining compatibility of different resources it is therefore viewed as analogous art in the same field of endeavor. Additionally, Chao teaches discovery of relationships in a scalable industrial analytics including determining twin resources and as it is comparable in certain respects to Zolotow which cognitive microcode simulation, planning and risk assessment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Zolotow discloses the digital twins representing microcode version present in components and determining compatibility of different. However, Zolotow fails to disclose updating, by one or more computer processors, the non-compatibility badge to the compatibility badge.

Chao discloses updating, by one or more computer processors, the non-compatibility badge to the compatibility badge.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Zolotow updating, by one or more computer processors, the non-compatibility badge to the compatibility badge as taught by Chao since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Zolotow and Chao teach the collecting and analysis of data in order to determine information regarding digital twins and they do not contradict or diminish the other alone or when combined.

Zolotow in view of Chao does not explicitly disclose the following limitation however,

Schmelig teaches transmitting, by one or more computer processors, a third status to the owner of the first digital twin resource which indicates that the issue which caused the first digital twin resource to be incompatible with the at least one standard in the set of standards has been automatically corrected and a previously assigned non-compatibility badge has been updated to the compatibility badge (see; par. [0088] of Schmelig teaches updating by exchanging virtual equipment as well as change or adapt parameters and is now compatible).

The Examiner notes that Zolotow teaches similar to the instant application teaches cognitive microcode simulation, planning and risk assessment.  Specifically, Zolotow discloses the digital twins representing microcode version present in components and determining compatibility of different resources it is therefore viewed as analogous art in the same field of endeavor. Additionally, Chao teaches discovery of relationships in a scalable industrial analytics including determining twin resources and as it is comparable in certain respects to Zolotow which cognitive microcode simulation, planning and risk assessment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Schmelig teaches virtually configuring a piece of equipment, computer program product and corresponding augmented reality and as it is comparable in certain respects to Zolotow and Chao which cognitive microcode simulation, planning and risk assessment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Zolotow and Chao discloses the digital twins representing microcode version present in components and determining compatibility of different. However, Zolotow and Chao fails to disclose transmitting, by one or more computer processors, a third status to the owner of the first digital twin resource which indicates that the issue which caused the first digital twin resource to be incompatible with the at least one standard in the set of standards has been automatically corrected and a previously assigned non-compatibility badge has been updated to the compatibility badge.

Schmelig discloses transmitting, by one or more computer processors, a third status to the owner of the first digital twin resource which indicates that the issue which caused the first digital twin resource to be incompatible with the at least one standard in the set of standards has been automatically corrected and a previously assigned non-compatibility badge has been updated to the compatibility badge.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Zolotow and Chao transmitting, by one or more computer processors, a third status to the owner of the first digital twin resource which indicates that the issue which caused the first digital twin resource to be incompatible with the at least one standard in the set of standards has been automatically corrected and a previously assigned non-compatibility badge has been updated to the compatibility badge as taught by Schmelig since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Zolotow, Chao, and Schmelig teach the collecting and analysis of data in order to determine information regarding digital twins and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 7, see discussion of claim 1 above, while Zolotow in view of Chao teaches the method above, Zolotow in view of Chao does not explicitly disclose a method having the limitations of, however,

Schmelig teaches comparing, by one or more computer processors, the first digital twin resource to one or more compatibility rules included in the received set of standards (see; par. [0062]-[0068] of Schmelig teaches determining in compatibility or incompatibility regarding par. [0095] digital twins, tested to see if operating ranges are met (i.e. standards)), and
determining, by one or more computer processors, whether the first digital twin resource meets the one or more compatibility rules (see; par. [0063]-[0068] of Schmelig teaches allowing testing of virtual connection between at least two elements (i.e. example of rules)).

The Examiner notes that Zolotow teaches similar to the instant application teaches cognitive microcode simulation, planning and risk assessment.  Specifically, Zolotow discloses the digital twins representing microcode version present in components and determining compatibility of different resources it is therefore viewed as analogous art in the same field of endeavor. Additionally, Chao teaches discovery of relationships in a scalable industrial analytics including determining twin resources and as it is comparable in certain respects to Zolotow which cognitive microcode simulation, planning and risk assessment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Schmelig teaches virtually configuring a piece of equipment, computer program product and corresponding augmented reality and as it is comparable in certain respects to Zolotow and Chao which cognitive microcode simulation, planning and risk assessment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Zolotow and Chao discloses the digital twins representing microcode version present in components and determining compatibility of different. However, Zolotow and Chao fails to disclose comparing, by one or more computer processors, the first digital twin resource to one or more compatibility rules included in the received set of standards and determining, by one or more computer processors, whether the first digital twin resource meets the one or more compatibility rules.

Schmelig discloses comparing, by one or more computer processors, the first digital twin resource to one or more compatibility rules included in the received set of standards and determining, by one or more computer processors, whether the first digital twin resource meets the one or more compatibility rules.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Zolotow and Chao comparing, by one or more computer processors, the first digital twin resource to one or more compatibility rules included in the received set of standards and determining, by one or more computer processors, whether the first digital twin resource meets the one or more compatibility rules as taught by Schmelig since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Zolotow, Chao, and Schmelig teach the collecting and analysis of data in order to determine information regarding digital twins and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 11, see discussion of claim 8 above, while Zolotow in view of Chao teaches the computer program product above Claim 11 recites the same or similar limitations as those addressed above in claim 4, Claim 11 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 12, see discussion of claim 11 above, while Zolotow in view of Chao in further view of Schmelig teaches the computer program product above Claim 12 recites the same or similar limitations as those addressed above in claim 5, Claim 12 is therefore rejected for the same or similar limitations as set forth above in claim 5.

	Referring to Claim 13, see discussion of claim 11 above, while Zolotow in view of Chao in further view of Schmelig teaches the computer program product above Claim 13 recites the same or similar limitations as those addressed above in claim 6, Claim 13 is therefore rejected for the same or similar limitations as set forth above in claim 6.

	Referring to Claim 14, see discussion of claim 8 above, while Zolotow in view of Chao teaches the computer program product above Claim 14 recites the same or similar limitations as those addressed above in claim 7, Claim 14 is therefore rejected for the same or similar limitations as set forth above in claim 7.

	Referring to Claim 18, see discussion of claim 15 above, while Zolotow in view of Chao teaches the system above Claim 18 recites the same or similar limitations as those addressed above in claim 4, Claim 18 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 19, see discussion of claim 18 above, while Zolotow in view of Chao in further view of Schmelig teaches the system above Claim 19 recites the same or similar limitations as those addressed above in claim 5, Claim 19 is therefore rejected for the same or similar limitations as set forth above in claim 5.

	Referring to Claim 20, see discussion of claim 18 above, while Zolotow in view of Chao in further view of Schmelig teaches the system above Claim 20 recites the same or similar limitations as those addressed above in claim 6, Claim 20 is therefore rejected for the same or similar limitations as set forth above in claim 6.

Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
 Katti et al. (U.S. Patent Publication 2019/0101903 A1) discloses a transfer of production control in proximity to production site for enabling decentralized manufacturing.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571 272-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623